Wilde, J.
Admitting the facts stated in the bill, as they are admitted by the demurrer, we think it clear that the case is not within the equity jurisdiction of this court. The prayer for relief is founded on a pure mistake ; and this court has no jurisdiction in equity, in cases founded merely on mistake.
The plaintiff’s counsel contends, that the mistake in this case, *277in connexion with the surrounding circumstances alleged, generated a trust, of which this court has jurisdiction. But all the circumstances and proceedings are founded in mistake ; and if a trust may be raised or implied, where money has been paid by mistake, or fraud, which the party receiving it cannot conscientiously withhold from another party ; such a constructive trust in invitum is distinguishable from an implied trust arising from the presumed intention of the parties, (2 Story on Eq. §§ 1255, 1256,) and is clearly not within the true meaning of the Rev. Sts. c. 81, § 8. If such trusts were within the statute, we must take jurisdiction of all cases, or most cases, of mistake or fraud ; which the legislature manifestly never intended to allow.
Then it was argued, that this bill may be supported on the ground that here are more than two parties interested, having distinct rights or interests which cannot be justly or definitively decided in one action at the common law. But this is not such a case. It is clear that Johnson is bound to pay his note to Abigail Gould, the promisee. The plaintiff’s remedy, if he has any, is against her. But if Johnson has the right to compel the plaintiff and Abigail Gould to interplead, he alone can file a bill for that purpose. Whether he has such a right, or not, we give no opinion.

Bill dismissed with costs.